Fourth Court of Appeals
                                        San Antonio, Texas
                                              December 4, 2018

                                            No. 04-18-00921-CV

                                         IN RE John J. ROCKEY

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

         On December 3, 2018, relator filed a petition for writ of mandamus and a motion for
temporary relief. After considering the petition, this court concludes relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). Relator’s motion for temporary relief is also DENIED. This court’s opinion will issue
at a later date.

           It is so ORDERED on December 4, 2018.


                                                             _________________________________
                                                             Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




1
  This proceeding arises out of Cause No. 2016-CI-19967, styled In the Matter of the Marriage of John J. Rocky and
Mubeena Rocky, pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb
III presiding.